Citation Nr: 0431297	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  02-01 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to payment of Department of Veterans Affairs 
improved pension benefits.  


REPRESENTATION

Appellant represented by:	John L. Kearney, Attorney



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from January 1970 to September 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the North 
Little Rock, Arkansas, Regional Office (RO) which denied 
payment of Department of Veterans Affairs (VA) improved 
pension benefits based upon the veteran's excessive family 
income.  In February 2000, the veteran was afforded a hearing 
before a VA hearing officer.  In February 2003, the Board 
remanded the veteran's appeal to the RO for additional 
action.  The veteran has been represented throughout this 
appeal by John L. Kearney, Attorney.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on her part.  


REMAND

The veteran has not been issued a Veterans Claims Assistance 
Act of 2000 (VCAA) notice to inform her of what must be shown 
to support her claim of entitlement to payment of VA improved 
pension benefits.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has invalidated the 
regulations which empowered the Board to issue written 
notification of the VCAA to veterans.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  

In reviewing the claims file, the Board observes that the 
veteran has not been requested to provide information as to 
her family income and medical expenses for the period after 
2000.  Such documentation would be helpful in resolving the 
issues raised by the instant appeal.  Accordingly, this case 
is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2004) must be fully met.  

2.  Request that the veteran complete 
both a Financial Status Report (VA Form 
20-5655) and a Medical Expense Report (VA 
Form 21-8416a) for the years 2000, 2001, 
2002, 2003, and 2004 (to date). 

3.  Readjudicate the veteran's 
entitlement to payment of VA improved 
pension benefits.  If the benefit sought 
on appeal remain denied, the veteran and 
her attorney should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans ' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

